Citation Nr: 0115914	
Decision Date: 06/11/01    Archive Date: 06/18/01

DOCKET NO.  00-20 126	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to a compensable disability rating for rheumatic 
heart disease.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran performed active duty from February 1952 to 
February 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that decision, the RO denied the 
issue of entitlement to a compensable disability evaluation 
for rheumatic heart disease.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the veteran if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In particular, review of the claims folder indicates that the 
RO has evaluated the veteran's service-connected rheumatic 
heart disease as noncompensably disabling under the 
appropriate diagnostic code which evaluates impairment 
resulting from valvular heart disease, including rheumatic 
heart disease.  According to this diagnostic code, a 
100 percent rating is assigned during the active infection 
with valvular heart damage and for three months following the 
cessation of therapy for the active infection.  38 C.F.R. 
§ 4.104, Code 7000 (2000).  Thereafter, the disease 
(documented by findings on physical examination and either an 
echocardiogram, Doppler echocardiogram, or cardiac 
catheterization) is rated based upon workload measured in 
metabolic equivalent (MET); symptoms including dyspnea, 
fatigue, angina, dizziness, and syncope; the need for 
continuous medication; cardiac hypertrophy or dilatation on 
electro-cardiogram, echocardiogram, or x-ray; the frequency 
of episodes of acute congestive heart failure in the past 
year; chronic congestive heart failure; and left ventricular 
dysfunction with an ejection fraction (in percentage).  Id.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note 2 preceding Code 7000 (2000).  

Further review of the claims folder indicates that various 
cardiovascular testing completed in recent years have 
demonstrated 7 METs.  Recent pertinent medical records also 
reflect the veteran's complaints of dizziness with associated 
palpitations and occasional fainting, fatigue, shortness of 
breath, mild diaphoresis, atypical chest pain, perspiration, 
as well as numbness and tingling in his left hand and foot.  
These reports also describe mild tricuspid regurgitation, 
premature atrial contraction, and premature ventricular 
contraction.  

Furthermore, the recent relevant medical records note various 
cardiovascular diagnoses, in addition to the veteran's 
service-connected rheumatic heart disease.  These additional 
cardiovascular disorders include mild aortic sclerosis, mild 
pulmonary hypertension, mitral valve prolapse, and possible 
coronary artery disease.  The pertinent medical records do 
not appear to associate specifically the veteran's complaints 
and symptoms with his various cardiovascular disorders, 
particularly his service-connected rheumatic heart disease.  
Moreover, no medical opinion appears to have been procured 
which may associate any of these additional cardiovascular 
disorders with the veteran's service-connected rheumatic 
heart disease.  Thus, the Board concludes that, on remand, 
the veteran should be accorded a VA cardiovascular 
examination to determine the specific nature and severity of 
his rheumatic heart disease.  

Moreover, in view of the need to remand the veteran's 
compensable rating claim to accord him a relevant VA 
examination, the Board also believes that an attempt should 
be made to obtain copies of records of recent cardiovascular 
treatment that he has received.  In this regard, the Board 
notes that pertinent medical reports which have been obtained 
and associated with the veteran's claims folder reflect 
treatment at the VA Medical Center (VAMC) in Miami, Florida.  
The Board is, therefore, particularly interested in copies of 
records of current cardiovascular treatment that the veteran 
may be receiving at this VA medical facility.  See Simington 
v. Brown, 9 Vet.App. 334 (1996) (per curiam) (stipulating 
that VA is deemed to have constructive knowledge of any 
documents "within the Secretary's control" and that any 
such documents relevant to the issue under consideration must 
be included in the record on appeal) and Bell v. Derwinski, 
2 Vet.App. 611, 613 (1992) (regarding records in constructive 
possession of VA).  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  In addition, the RO should furnish the 
veteran the appropriate release of 
information forms in order to obtain 
copies of records of VA, private, and 
military treatment that he has received 
for his service-connected rheumatic heart 
disease in recent years.  Copies of all 
such available, previously unobtained 
records should be associated with the 
veteran's claims folder.  

3.  Regardless of the veteran's response, 
the RO should specifically request the 
VAMC in Miami, Florida to furnish copies 
of records of treatment that the veteran 
has received at that facility in recent 
years.  Copies of all such available, 
previously unobtained records should be 
associated with the veteran's claims 
folder.  

4(a).  Thereafter, the veteran should be 
afforded a VA cardiovascular examination 
to determine the severity of his 
service-connected rheumatic heart disease.  
The claims folder, and a copy of this 
remand, should be made available to the 
examiner, and the examiner should verify 
in the report that the claims folder was 
reviewed.  All necessary tests and studies 
should be completed.  

4(b).  The examiner should list all 
cardiovascular disorders shown on 
examination.  In addition, the examiner 
should express an opinion as to whether 
any cardiovascular disorders (other than 
the service-connected rheumatic heart 
disease) diagnosed on examination are in 
any way related to the service-connected 
rheumatic heart disease.  Also, the 
examiner should specifically list the 
symptoms and pathology related to the 
veteran's service-connected rheumatic 
heart disease and any associated 
cardiovascular disorders (including 
workload measured in METs; symptoms such 
as dyspnea, fatigue, angina, dizziness, 
and syncope; the need for continuous 
medication; cardiac hypertrophy or 
dilatation on electro-cardiogram, 
echocardiogram, or x-ray; the frequency of 
episodes of acute congestive heart failure 
in the past year; chronic congestive heart 
failure; and left ventricular dysfunction 
with an ejection fraction (in 
percentage)).  If a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by the examiner of the level of 
activity (expressed in METs and supported 
by specific examples, such as slow stair 
climbing or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, or 
syncope should be made.

5.  The RO should then re-adjudicate the 
issue of entitlement to a compensable 
disability rating for the 
service-connected rheumatic heart disease.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue currently on appeal as well as a 
summary of the evidence received since the 
issuance of the statement of the case.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	THERESA M. CATINO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


